Citation Nr: 1218603	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back disorder, claimed as lower and upper back disabilities.  This matter was previously before the Board in April 2009, when it was remanded for further development.  

The Veteran testified at a Travel Board hearing in January 2009.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the claim again in February 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a back disorder based upon service incurrence.  

The Veteran provided testimony in January 2009 before a Veterans Law Judge (VLJ) who no longer is employed by the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts the hearing on appeal must participate in any decision made on that appeal.  The Veteran has the option to attend another hearing.  

In this case, the Veteran indicated in an April 2012 letter, that he wanted to attend another hearing before a VLJ at the RO.  The Veteran has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2011).  

Additionally, an April 2012 facsimile was associated with the Veteran's claims folder.  The facsimile was received from Kenneth J. Kukec, Attorney-at-law, and indicated, in pertinent part, that all communication regarding the Veteran's claim should be sent to him as he had submitted an executed election of options form and that he was now the Veteran's lawyer in the matter at hand.  However, no appropriate documentation indicating that he was the Veteran's lawyer in this claim was associated with the facsimile.  Therefore, the Veteran's representative of record, Florida Department of Veterans Affairs, is still reflected on the title page and is still the representative of record.  If it is the desire of the Veteran to appoint Kenneth J. Kukec as his representative in this case, the Veteran must clarify this appointment and submit the appropriate documentation, including an Appointment of Individual As Claimant's Representative (VA Form 21-22a) and fee agreement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action and schedule a Travel Board hearing for the Veteran.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).

2.  The Veteran shall clarify his choice of representative in the instant claim.  If it is the Veteran's desire to change his representative in this appeal, the appropriate documentation appointing such new representation must be filed.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


